Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 27-31 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 27-31 are independent or distinct because they recite mutually exclusive characteristics from the species first claimed in claims 1, 4-10, 22, 24 and 26. For example, claim 1 recites “decoding information that the picture is partitioned into more than one segment based on one or more syntax elements in a bitstream” while claim 27 recites “determine a picture width value (PW) for the picture; determine tile width value (TW) based on one or more code words from a bitstream; obtain a first remaining width value (RW 1), where RW1 is less than or equal to PW; use RW1 to determine whether a condition is satisfied.” In addition, these species are not obvious variants of each other based on the current record.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 27-31 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Status
	Applicant’s response filed 02 Dec 2021 amends claim 1, newly added claims 27-31 are restricted; thereby proving claims 1, 4-10, 22, 24, and 26 pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 4-10, 22, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori (US 2014/0301657) in view of Thomas (US 2017/0118540).
	For claims 1, 22, 24, and 26, Hattori discloses a method for decoding a picture ([0047]), the method comprising: 
	decoding information that the picture is partitioned into more than one segment based on one or more syntax elements in a bitstream ([0050] In FIG. 3, the number of horizontal tiles and the number of vertical tiles are NumTilesH and NumTilesV, respectively, which correspond to num_tile_columns_minus1 and num_tile_rows_minus1); 
	decoding information that a spatial segmentation is uniform based on the one or more syntax elements in the bitstream ([0051] uniform_spacing_idc=1); 
	determining a segment unit size based on the one or more syntax elements or based on a predefined segment unit size ([0070] MaxTileWidth and MaxTileHeight indicate the maximum number of horizontal pixels and the maximum number of vertical pixels of each tile and values defined in advance according to the level.); 
	decoding a first value indicating a segment width from one or more code words in the bitstream ([0070] MaxTileWidth); 
	decoding a second value indicating a segment height from the one or more code words in the bitstream ([0070] MaxTileHeight); 
	deriving segment column widths based on a picture width in number of segment units and the first value ([0056] The tile size analyzing unit 103 receives tile information such as the number of horizontal tiles and the number of vertical tiles from the stream analyzing unit 101, and performs calculation of the number of horizontal pixels and the number of vertical pixels of the tile.)
	wherein deriving segment column widths comprises setting column width values of all segment columns in the picture except one column equal to the first value ([0102] The number of horizontal pixels (column_width [i]) of the tile corresponding to the number of horizontal tiles and the number of vertical pixels (row_height [i]) of the tile corresponding to the number of vertical tiles are inserted after the uniform spacing idc), and

	deriving segment row heights based on a picture height in number of segment units and the second value ([0052] FIG. 4 illustrates an example where the number of horizontal tiles is 4 and the number of vertical tiles is 3 with respect to a frame of (horizontal 1280 pixels).times.(vertical 800 pixels)), 
decoding the current block based on the derived spatial location ([0048]).
	Hattorie does not expressly disclose deriving a spatial location for a current block based on the derived segment column widths and the derived segment row heights.
Thomas teaches deriving a spatial location for a current block based on the derived segment column widths and the derived segment row heights ([0085] In an embodiment, a tile track may further comprise tile position information 316. The decoder may use the tile position information in order to determine which track it needs to extract from the HEVC stream for decoding. In an embodiment, tile position information in a track may comprise a tile origin and tile size information (e.g. width and height parameters) in order to position the tile in a reference space defined by a coordinate system as described with reference to FIGS. 1 and 2.). It would be obvious to a person with ordinary skill in the art to combine tile positioning teachings of Thomas with the teachings of Hattori in order to conform to HEVC tile based coding standards.
For claim 4, Hattori discloses wherein a segment unit is a coding tree unit or a coding tree block ([0044]: Inherent to H.264/MPEG-4AVC standard).
For claim 5, Hattori discloses wherein the one or more syntax elements comprises a one-bit flag specifying whether the spatial segmentation is uniform ([0051] uniform_spacing_idc=1).
For claim 6, Hattori discloses wherein a segment unit is a coding tree unit or a coding tree block ([0044]: Inherent to H.264/MPEG-4AVC standard).

For claim 8, Hattori discloses wherein calculating the size of the picture in number of segment units comprises: calculating the size of the picture segment for the height and calculating the size of the picture segment for the width ([0051] When the number of horizontal tiles or the number of vertical tiles is two or more (in the case of performing tile division), uniform spacing idc (discussed in JCTVC-F335.doc Internet<http://phenix.int-evry.fr/jct/doc_end_user/documents/6_Torino- /wg11/>)) is subsequently inserted, which is information indicating whether sizes of the tiles are equal to each other. In the present exemplary embodiment, it is assumed that the sizes of tiles are equal to each other, and thus, uniform_spacing_idc=1. In addition, as described below in a third exemplary embodiment, the present invention can also be adapted to the case where uniform_spacing_idc=0.).
For claim 9, Hattori discloses wherein the first value represents a tile width in segment units ([0070] MaxTileWidth), and the second value represents a tile height in segment units([0070] MaxTileHeight).
For claim 10, Hattori discloses wherein decoding the first value from one or more code words in the bitstream consists of decoding a value of a particular code word in the bitstream and adding 1 to the decoded value, and/or decoding the second value from one or more code words in the bitstream consists of decoding a value of a second particular code word in the bitstream and adding 1 to the decoded value (column width [i] and row height [i] (described in JCTVC-F335.doc Internet<http://phenix.int-evry.fr/jct/doc_end_user/documents/6_Torino- /wg11/>)) indicate the number of horizontal pixels and the number of vertical pixels of each tile, respectively, and are values determined by the number of horizontal pixels and the number of vertical pixels of a frame and the numbers of horizontal and vertical tiles).

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori (US 2014/0301657) and Thomas (US 2017/0118540) in view of Drugeon (US 2012/0320970).
	For claim 11,while Hattori does not, Drugeon teaches wherein deriving segment column widths comprises: comparing a value equal to (A - TileWidth) to TileWidth, wherein TileWidth is equal to the first value, and A is equal to a remaining width value, and/or deriving segment row heights comprises: comparing a value equal to (A - TileHeight) to TileHeight, wherein TileHeight is equal to the second value, and A is equal to a remaining height value ([0110] FIG. 4 shows the original image 500 subdivided into coding units of different sizes similar to that in FIG. 3. As can be seen from FIG. 4, at the right picture boundary there is the image region 502 which is part of the original image 500 and is located in the right-side boundary. The width of the image region 502 is smaller than the width of the smallest coding unit. The image coding apparatus pads the original image 500 with the padding pixel region 540A (padding pixel column). The image coding apparatus calculates the number of padding pixel columns of the padding region 540A in such a way that the sum of the number of columns of the image region 502 and the number of columns of the padding region 540A equals the horizontal size of the smallest coding unit. Specifically, the image coding apparatus calculates the number of pixel columns of the padding region 540A by subtracting, from the horizontal size of the smallest coding unit size, the remainder after an integer division of the horizontal size of the original image and horizontal size of the smallest coding unit size. Specifically, the number of columns N of the padding region 540A is shown in (Equation 1) below.). It would be obvious to a person with ordinary skill in the art to combine the remainder calculations taught by Drugeon with the teachings of Hattori to provide an efficient and reliable method to calculate a remaining row or column size.
For claim 12, while Hattori does not, Drugeon teaches wherein the remaining width value is equal to said picture width, and/or the remaining height value is equal to said picture height ([0110] the image coding apparatus calculates the number of pixel columns of the padding region 540A by subtracting, from the horizontal size of the smallest coding unit size, the remainder after an integer division of the horizontal size of the original image and horizontal size of the smallest coding unit size. Specifically, the number of columns N of the padding region 540A is shown in (Equation 1) below.). It would be obvious to a 
For claim 13, while Hattori does not, Drugeon teaches wherein if it is determined that the value of (A - TileWidth) is greater than TileWidth, then performing the steps of: setting a first column width variable equal to TileWidth; and comparing a value equal to (A - (2 x TileWidth)) to TileWidth, and/or if it is determined that the value of (A - TileHeight) is greater than TileHeight, then performing the steps of: setting a first row height variable equal to TileHeight; and comparing a value equal to (A - (2 x TileHeight)) to TileHeight ([0126] [0126] Furthermore, the padding region calculation unit 301 calculates the number of pixels to be padded vertically or horizontally to the original image in order to achieve a size which is an integral multiple of the smallest CU size. Specifically, the padding region calculation unit 301, for instance, determines the number of rows or columns of pixels remaining after dividing the vertical or horizontal size of the image respectively by the vertical or horizontal size of the smallest CU. Then, the padding region calculation unit 301 calculates, as the number of padding rows or columns (i.e., the number-of-padding pixels 324), the difference between the smallest CU size and the size of the determined remaining pixels.). It would be obvious to a person with ordinary skill in the art to combine the remainder calculations taught by Drugeon with the teachings of Hattori for the same reasons discussed for claim 11.
For claim 14, while Hattori does not, Drugeon teaches wherein comparing the value (A - TileWidth) to TileWidth comprises: setting A equal to (A - TileWidth): and comparing A with TileWidth, and/or comparing the value (A - TileHeight) to TileHeight comprises: setting A equal to (A - TileHeight): and comparing A with TileHeight ([0126] Furthermore, the padding region calculation unit 301 calculates the number of pixels to be padded vertically or horizontally to the original image in order to achieve a size which is an integral multiple of the smallest CU size. Specifically, the padding region calculation unit 301, for instance, determines the number of rows or columns of pixels remaining after dividing the vertical or horizontal size of the image respectively by the vertical or horizontal size of the smallest CU. Then, the padding region calculation unit 301 calculates, as the number of padding rows or columns (i.e., the number-of-padding pixels 324), the difference between the smallest CU size and the size of the determined remaining pixels.). It would be obvious to a person with ordinary skill in the art to combine the .

Response to Arguments
Applicant's arguments filed 02 Dec 2021 have been fully considered but they are not persuasive.
Applicant argues Hattori does not disclose setting the column width value of the one remaining segment 
column equal to the picture width minus the sum of the width values of all segment columns except the one segment column, because “a disclosure that "the tile size in the end of the frame may be smaller than those of the other tiles" is not a disclosure of "setting the column width value of the one remaining segment column equal to the picture width minus the sum of the width values of all segment columns except the one segment column" (Remarks, 7).
	However, Hattori [0120], [0102], and Fig 9 describe using row_height[i] and coumn_width[i] syntax to set the sizes of the non uniform tiles, thereby setting the column width value of the one remaining segment column to the remaining number of pixels after inserting the uniformly sized tiles. The value set by Hattori is equal to the number described in the claim limitation, i.e. the picture width minus the sum of the width of the values of all segment columns except the one segment column. Accordingly, Hattori teaches setting the non-uniform column and row sizes equal to the claimed values.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
HSIANG; Shih-Ta	US 20200195924 A1	Methods and Apparatuses of Processing Pictures in an Image or Video Coding System
LIM; Jeong-yeon et al.	US 20190238860 A1	VIDEO BITSTREAM GENERATION METHOD AND DEVICE FOR HIGH-RESOLUTION VIDEO STREAMING
Thomas; Emmanuel et al.	US 20170118540 A1	Determining A Region Of Interest On The Basis Of A HEVC-Tiled Video Stream
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917. The examiner can normally be reached M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MIKESKA/Primary Examiner, Art Unit 2485